Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
Applicant’s amendment, filed December 21, 2021, has been entered and carefully considered. 
Claims 1-20 were canceled. Claims 21-41 are new claims.

                                              Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 21-41 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Regarding claims 21, 30 and 34, recite “first physical-layer (PHY) translator configured to” is considered indefinite as the location of PHY translator is not in claims. For example specification recites “adjacent communication mediums 106 are communicatively coupled by a respective PHY translator 108. For example, communication medium 106(1) is communicatively coupled with communication medium 106(2) by PHY translator 108(1), and communication medium 106(N−1) is communicatively coupled with communication medium 106(N) by PHY translator 108(N−1)”.
Its clear that two devices are connected and there are two communication mediums in between. However, claim is not clear regarding the location of phy translator entity. 
Examiner recommend to clarify the claim language as disclosed above in specification. 
An appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-22, 24-34, 39 and 40 are rejected on the grounds of nonstatutory double patenting as being unpatentable over respective claims 1-4, 6, 8-9, 13-18 of U.S. Patent No. 11,201,777 B2, to Campos et al. Although the claims at issue are not identical, they are not patentably distinct from each other. It has been held that the omission of an element and its function is obvious expedient if the remaining elements perform the same function as before. In re Karlson, 136 USPQ 184 (CCPA), also note Ex parte Rainu, 168 USPQ 375 (Bd. App. 1969); the omission of a reference element whose function is not needed would be obvious to one skilled in the art.
Regarding claim 21 (claims 30 and 34), of the present application, Campos et al. also claims (claims 1 and 13):
A network implementing a universal data link, comprising: a first communication device configured to convert transmission entities into physical data symbols; a second communication device configured to convert the physical data symbols into transmission entities; at least a first communication medium and a second communication medium communicatively coupled between the first communication device and the second communication device; and a first physical-layer (PHY) translator configured to: receive at least a first subset of the physical data symbols from the first communication medium, and translate at least the first subset of the physical data symbols for transmission through the second communication medium without converting the first subset of physical data symbols into transmission entities.. 
Claim 1 of Campos et al. recites additional limitations and features than that of claim 21 in the present application; that is, claim 1 of Campos et al. is narrower in scope than claim 21 of the present application. Even so, one of ordinary skill in the art at the time of invention would conclude that claim 21 of the present application is an obvious variation of claim 1 in Campos et al. with the only difference being the omission of the additional limitations recited in claim 1 of Campos et al. See MPEP 804.II.B.1. "It has been held that the omission of an element and its function is obvious expedient if the remaining elements perform the same function as before. In re Karlson, 136 USPQ 184 (CCPA), also note Ex parte Rainu, 168 USPQ 375 (Bd. App. 1969); the omission of a reference element whose function is not needed would be obvious to one skilled in the art.  Since all of the limitations of claim 21 in the present application are also recited in claim 1 of Campos et al. and the omission of the additionally recited limitations of claim 1 in Campos et al. does not change the functions of the limitations recited in claim 21 of the present application since the omitted limitations are directed to  transmitting the physical data symbols from the first communication device to a second communication device through at least two different communication mediums communicatively coupled in series, using only lower physical (PHY) stack layers of the at least two different communication mediums in claim 1 of Campos et al.
                                                 
Regarding claims 22, 24-34, 39 and 40  of the present application, Campos et al.  also claims (see claims 2-4, 6, 8, 13-18 ) the identical limitations.

 Regarding claim 22, of the present application, Campos et al.  also claims the identical features 
the network of claim 21, wherein the first communication medium comprises a first twisted-pair cable (claims 9, 16-17).
Regarding claim 24, of the present application, Campos et al.  also claims the identical features 
wherein the second communication medium comprises a coaxial electrical cable (claims 9, 16-17).
 Regarding claim 25, of the present application, Campos et al.  also claims the identical features 
wherein the second communication medium comprises a wireless communication medium (claims 9, 17).
Regarding claim 26, of the present application, Campos et al.  also claims the identical features 
wherein the second communication medium comprises a coaxial electrical cable (claims 9, 16-17).
Regarding claim 27, of the present application, Campos et al.  also claims the identical features 
wherein the second communication medium comprises a wireless communication medium (claims 9, 17).
Regarding claims 28, 32 and 39, of the present application, Campos et al.  also claims the identical features wherein the first PHY translator is further configured to: demodulate one or more carrier signals received from the first communication medium to yield the first subset of physical data symbols; and modulate one or more carrier signals to be transmitted through the second communication medium according to the first subset of the physical data signals (claims 4 and 14).
Regarding claims 29, 33 and 40, of the present application, Campos et al.  also claims the identical features wherein the second communication medium comprises a wireless communication medium (claim 15).
Regarding claim 31, of the present application, Campos et al.  also claims the identical features wherein: 3PATENT Docket No. CL-0041: 61179NSNPCON the first wireless communication medium comprises a plurality of pairs of wireless transducers; and the first PHY translator is further configured to translate a respective subset of the physical data symbols received from each of the plurality of pairs of wireless transducers for transmission through the second wireless communication medium without converting the physical data symbols into transmission entities. (claims 3, 13 and 18).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 21-35 and 39-41 are rejected under 35 U.S.C. 103 as being unpatentable over Thi et al. (US 20020061012 A1) in view of Budianu et al. (US 2011/0183607 A1).
Regarding claims 21, 30 and 34, Thi discloses a network implementing a universal data link, comprising (processing signals includes exchanging voice signals between a cable head end and a local area network, exchanging data signals between the cable head end and the local area network and receiving a television signal from the cable head end. Fig. 2, paras. [0117] – [0118]. Further providing packet-based voice, video and other high-speed multimedia services over hybrid fiber coax (HFC) cable systems utilizing the DOCSIS protocol,…”, paras. [0374], [0428]), comprising: 
 	a first communication device configured to convert transmission entities into physical data symbols (“,..each cable modem includes an upstream modulator for transmitting data to the cable modem termination system and a downstream demodulator for receiving data from the cable modem termination system. In the described exemplary embodiment, the upstream modulator of each cable modem typically uses either QPSK or 16 QAM within the 5 MHz to 42 MHz bandwidth of the upstream demodulator and the downstream demodulator of each cable modem may use either 64 QAM or 256 QAM in the 54 MHz to 860 MHz bandwidth of the downstream modulator,..”, paras. [0105] – [0110];  “,…the QAM downstream demodulator 100 may utilize either 64 QAM or 256 QAM in the 54 to 860 MHz bandwidth to interface with the CMTS. The QAM downstream demodulator 100 accepts an analog signal centered at the standard television IF frequencies, amplifies and digitizes the signal with an integrated programable gain amplifier and A/D converter. The digitized signal is demodulated with recovered clock and carrier timing,…”,  paras. [0120] – [0123];   “”telephone device 4490”, “downstream direction”,  Fig. 38, Fig. 39, paras. [0326] – [0331]); 
a second communication device configured to convert the physical data symbols into transmission entities (  “,,…a sample can be removed from the second voice queue 4522 and transmitted to the near end telephony device 4526 via a subscriber line interface circuit 4525,…”,  Fig. 38, Fig. 39, paras.  {0326] – [0331]).  

 	at least a first communication medium and a second communication medium communicatively coupled between the first communication device and the second communication device ( “,..a hybrid fiber coaxial (HFC) network 10 facilitates the transmission of data between a headend 12, which includes at least one cable modem termination system, and a number of homes 14, each of which contains a cable modem. Such hybrid fiber coaxial networks are commonly utilized by cable providers to provide Internet access, cable television, pay-per-view and the like to subscribers,..’, “,..The optical fibers 20, 26 extending intermediate the headend 12 and each hub 22, 24 define a fiber ring which is typically capable of facilitating communication between approximately 100,000 homes 14 and the headend 12)
a first physical-layer (PHY) translator configured to: receive at least a first subset of the physical data symbols from the first communication medium (Fig. 1, paras. [0114] – [0118];    “,…Information is transmitted on the transmission medium/channel in bursts. Each burst or physical layer frame consists of PHY-layer payload information encapsulated with a PHY preamble, header and postamble. The PHY-layer payload in each physical frame is that part of the Ethernet link level frame that follows the Ethertype field through the frame check sequence (FCS), plus a CRC-16 and a pad field for the 4 Mbaud rate,…”, paras. [0131] – [0133];  “Telephony Device 4490”, downstream direction as first communication device, “Telephony Device 4526” upstream direction as second communication device,…”, Fig. 38, Fig. 39, paras.  {0326] – [0331]);
 Thi does not disclose the mechanism of translate at least the first subset of the physical data symbols for transmission through the second communication medium without converting the first subset of physical data symbols into transmission entities.
 In an analogous art,  Budianu discloses translate at least the first subset of the physical data symbols for transmission through the second communication medium without converting the first subset of physical data symbols into transmission entities (Fig. 2 discloses functions of the PHY layer. In a receive mode, an analog front end 210 receives data from an antenna 206. The signal is often modulated (e.g., Turbo code) to facilitate Forward Error Correction (FEC) at the receiving node. The signal from the analog front end may be provided to a demodulator 220. The demodulator 220 combines the modulation symbols into a single stream. The stream is then sent to a decoder 230. Once decoded, the stream is sent to a data processor 240, which may be used to translate the modulation symbols back to the correct point in the signal constellation. In a transmit mode, an encoder 260 and a modulator 250 are used to implement the reverse operation of decoder 230 and demodulator 220, respectively. Specifically, the encoder 260 and the modulator 250 receive a stream from the data processor 240 to encode and create modulation symbols to send to the analog front end 210). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Budianu to the system of Thi to provide a method and apparatus operating in wireless communications which includes first device, second device communicating using first and second modes and both modes have different data rates (Abstract, Budianu).
Regarding claim 22, Thi discloses wherein the first communication medium comprises a first twisted-pair cable ( Thi et al. :   “optical fibers”, “coaxial cable”, Fig. 1, Fig. 2, paras. [0114] – [0118];     “,..Public Digital Cellular Network such as TDMA (IS-13x), CDMA (IS-9x) or GSM for terrestrial wireless applications,…”, Fig. 3, para. [0147]). 
Regarding claim 23, Thi discloses a second twisted-pair cable communicatively coupled in parallel with the first twisted-pair cable (Thi et al.     :   “,..integrated decoder performs error correction and forwards the processed received data, in either parallel or serial MPEG-2 format to a DOCSIS Media Access Controller (MAC) 112.,..”, paras. [0120] – [0123], “CRC-16”, paras. [0131] – [0133]; “,…Transmitter 500 includes frame processor 510, data scrambler 520, bit-to-symbol mapper (constellation encoder) 530, and QAM/FDQAM modulator 540.,..”,  Fig. 13, paras. [0204] – [0206]. [0214];   “,..Frame format 600 consists of low-rate header section 610, a variable-rate payload section 620, and a low-rate trailer 630. Some parts of the frame are not scrambled, as described below. Header 610 includes a preamble (PREAMBLE 64) 612 that facilitates power estimation and gain control, baud frequency offset estimation, equalizer training, carrier sense, and collision detection,..”, Fig. 14 , pars. [0209] – [0213]),

the first PHY translator being further configured to: receive a second subset of the physical data symbols from the second twisted-pair cable, (Fig. 1, paras. [0114] – [0118];    “,…Information is transmitted on the transmission medium/channel in bursts. Each burst or physical layer frame consists of PHY-layer payload information encapsulated with a PHY preamble, header and postamble. The PHY-layer payload in each physical frame is that part of the Ethernet link level frame that follows the Ethertype field through the frame check sequence (FCS), plus a CRC-16 and a pad field for the 4 Mbaud rate,…”, paras. [0131] – [0133];  “Telephony Device 4490”, downstream direction as first communication device, “Telephony Device 4526” upstream direction as second communication device,…”, Fig. 38, Fig. 39, paras.  {0326] – [0331]);
 Thi does not disclose the mechanism of translate the second subset of the physical data symbols for transmission through the second communication medium without converting the second subset of the physical data symbols into transmission entities.
In an analogous art,  Budianu discloses translate the second subset of the physical data symbols for transmission through the second communication medium without converting the second subset of the physical data symbols into transmission entities (Fig. 2 discloses functions of the PHY layer. In a receive mode, an analog front end 210 receives data from an antenna 206. The signal is often modulated (e.g., Turbo code) to facilitate Forward Error Correction (FEC) at the receiving node. The signal from the analog front end may be provided to a demodulator 220. The demodulator 220 combines the modulation symbols into a single stream. The stream is then sent to a decoder 230. Once decoded, the stream is sent to a data processor 240, which may be used to translate the modulation symbols back to the correct point in the signal constellation. In a transmit mode, an encoder 260 and a modulator 250 are used to implement the reverse operation of decoder 230 and demodulator 220, respectively. Specifically, the encoder 260 and the modulator 250 receive a stream from the data processor 240 to encode and create modulation symbols to send to the analog front end 210). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Budianu to the system of Thi to provide a method and apparatus operating in wireless communications which includes first device, second device communicating using first and second modes and both modes have different data rates (Abstract, Budianu).
Regarding claim 24, Thi discloses wherein the second communication medium comprises a coaxial electrical cable ( Thi et al. :   “optical fibers”, “coaxial cable”, Fig. 1, Fig. 2, paras. [0114] – [0118];     “,..Public Digital Cellular Network such as TDMA (IS-13x), CDMA (IS-9x) or GSM for terrestrial wireless applications,…”, Fig. 3, para. [0147]). 
Regarding claim 25, Thi discloses wherein the second communication medium comprises a wireless communication medium ( Thi et al. :   Fig. 1, Fig. 2, paras. [0114] – [0118];     “,..Public Digital Cellular Network such as TDMA (IS-13x), CDMA (IS-9x) or GSM for terrestrial wireless applications,…”, Fig. 3, para. [0147]). 
Regarding claim 26, Thi discloses wherein the second communication medium comprises a coaxial electrical cable ( Thi et al. :   “optical fibers”, “coaxial cable”, Fig. 1, Fig. 2, paras. [0114] – [0118];     “,..Public Digital Cellular Network such as TDMA (IS-13x), CDMA (IS-9x) or GSM for terrestrial wireless applications,…”, Fig. 3, para. [0147]). 
Regarding claim 27, Thi discloses wherein the second communication medium comprises a wireless communication medium  ( Thi et al. :   Fig. 1, Fig. 2, paras. [0114] – [0118];     “,..Public Digital Cellular Network such as TDMA (IS-13x), CDMA (IS-9x) or GSM for terrestrial wireless applications,…”, Fig. 3, para. [0147]).
Regarding claim 28, Thi discloses wherein the first PHY translator is further configured to: demodulate one or more carrier signals received from the first communication medium to yield the first subset of physical data symbols (Thi et al.  :   “,… The QAM downstream demodulator 100 accepts an analog signal centered at the standard television IF frequencies, amplifies and digitizes the signal with an integrated programmable gain amplifier and A/D converter,..”, pars. [0120] – [0123]);; and modulate one or more carrier signals to be transmitted through the second communication medium according to the first subset of the physical data signals  (Thi et al.  :  “,… modulator 102 supports bursts or continuous data, provides forward error correction (FEC) encoding and pre-equalization, filters and modulates the data stream and provides a direct 0-65 MHz analog output.,…”, paras. [0124] – [0127]).  

Regarding claim 29, Thi discloses the first communication medium has a different maximum communication bandwidth than the second communication medium ( Thi et al.   :    “,…the upstream modulator of each cable modem typically uses either QPSK or 16 QAM within the 5 MHz to 42 MHz bandwidth of the upstream demodulator and the downstream demodulator of each cable modem may use either 64 QAM or 256 QAM in the 54 MHz to 860 MHz bandwidth of the downstream modulator (in North America),…”, paras. [0109] – [0111]; ‘,..the DOCSIS network for cable modems allocates a fixed amount of bandwidth to the upstream portion of each voice call,..”, paras. [0253] – [0254]).    
Regarding claim 31 , Thi discloses the first wireless communication medium comprises a plurality of pairs of wireless transducers ( Thi et al.  :  “,…Information is transmitted on the transmission medium/channel in bursts).
Thi does not disclose the mechanism of and the first PHY translator is further configured to translate a respective subset of the physical data symbols received from each of the plurality of pairs of wireless transducers for transmission through the second wireless communication medium without converting the physical data symbols into transmission entities.  
In an analogous art,  Budianu discloses and the first PHY translator is further configured to translate a respective subset of the physical data symbols received from each of the plurality of pairs of wireless transducers for transmission through the second wireless communication medium without converting the physical data symbols into transmission entities.  
 (Fig. 2 discloses functions of the PHY layer. In a receive mode, an analog front end 210 receives data from an antenna 206. The signal is often modulated (e.g., Turbo code) to facilitate Forward Error Correction (FEC) at the receiving node. The signal from the analog front end may be provided to a demodulator 220. The demodulator 220 combines the modulation symbols into a single stream. The stream is then sent to a decoder 230. Once decoded, the stream is sent to a data processor 240, which may be used to translate the modulation symbols back to the correct point in the signal constellation. In a transmit mode, an encoder 260 and a modulator 250 are used to implement the reverse operation of decoder 230 and demodulator 220, respectively. Specifically, the encoder 260 and the modulator 250 receive a stream from the data processor 240 to encode and create modulation symbols to send to the analog front end 210). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Budianu to the system of Thi to provide a method and apparatus operating in wireless communications which includes first device, second device communicating using first and second modes and both modes have different data rates (Abstract, Budianu).
Regarding claims 32 and 39, Thi discloses wherein the first PHY translator is further configured to: demodulate one or more carrier signals received from the first wireless communication medium to yield the physical data symbols; (Thi et al.  :   “,… The QAM downstream demodulator 100 accepts an analog signal centered at the standard television IF frequencies, amplifies and digitizes the signal with an integrated programmable gain amplifier and A/D converter,..”, pars. [0120] – [0123]);; and modulate one or more carrier signals to be transmitted through the second communication medium according to the first subset of the physical data signals  (Thi et al.  :  “,… modulator 102 supports bursts or continuous data, provides forward error correction (FEC) encoding and pre-equalization, filters and modulates the data stream and provides a direct 0-65 MHz analog output.,…”, paras. [0124] – [0127]).  
Regarding claims 33 and 40, Thi discloses wherein the first wireless communication medium has a different maximum communication bandwidth than the second wireless communication medium ( Thi et al.   :    “,…the upstream modulator of each cable modem typically uses either QPSK or 16 QAM within the 5 MHz to 42 MHz bandwidth of the upstream demodulator and the downstream demodulator of each cable modem may use either 64 QAM or 256 QAM in the 54 MHz to 860 MHz bandwidth of the downstream modulator (in North America),…”, paras. [0109] – [0111]; ‘,..the DOCSIS network for cable modems allocates a fixed amount of bandwidth to the upstream portion of each voice call,..”, paras. [0253] – [0254]).    

Regarding claim 35, Thi discloses where each channel of the first communication medium has a different respective center frequency (Thi et al.  :   “,… The QAM downstream demodulator 100 accepts an analog signal centered at the standard television IF frequencies, amplifies and digitizes the signal with an integrated programmable gain amplifier and A/D converter,..”, pars. [0120] – [0123]);
Regarding claim 41, Thi discloses wherein each channel of the first communication medium has a capacity that is the same as a capacity of respective channel of the second communication medium (Thi et al.    :  “,..the HPNA MAC is modeled after the carrier-sense multiple-access with collision detection (CSMA/CD) MAC function of Ethernet (IEEE Std 802.3, 1998 Edition), adapted to the V2 PHY and enhanced with quality-of-service (QoS) features. The Carrier Sense Multiple Access/Collision Detect (CSMA/CD) media access method is the means by which two or more stations share a common transmission channel. To transmit, a station waits (defers) for a quiet period on the channel (that is, no other station is transmitting) and then sends the intended message modulated as per the PHY characteristics,…”, paras. [0131] – [0134]). 


Claims 36-38 are rejected under 35 U.S.C. 103 as being unpatentable over Thi et al. in view of Budianu et al. and further in view of Afkhami et al. (US 2015/0222371 A1).
Regarding claim 36,  Thi and Budianu don’t disclose wherein the first communication medium is configured to implement an orthogonal frequency division multiplexing (OFDM) technique to simultaneously transmit two or more communications.
In an analogous art, Afkhami discloses wherein the first communication medium is configured to implement an orthogonal frequency division multiplexing (OFDM) technique to simultaneously transmit two or more communications (Paragraph 0026).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Afkhami to the modified system of Thi and Budianu to provide the first and second devices may test and detect which power level(s) or frequencies should be avoided to minimize IM interference of a protected frequency band (Paragraph 0004).

Regarding claim 37,  Thi and Budianu don’t disclose the first communication medium is configured to implement a wave duplex multiplexing (DM) technique to simultaneously transmit two or more communications.
In an analogous art, Afkhami discloses the first communication medium is configured to implement a wave duplex multiplexing (DM) technique to simultaneously transmit two or more communications (Fig. 3 and Paragraph 0026).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Afkhami to the modified system of Thi and Budianu to provide the first and second devices may test and detect which power level(s) or frequencies should be avoided to minimize IM interference of a protected frequency band (Paragraph 0004).
Regarding claim 38,  Thi and Budianu don’t disclose wherein the first communication medium is configured to implement a coherent optics technique to simultaneously transmit two or more communications.  
In an analogous art, Afkhami discloses wherein the first communication medium is configured to implement a coherent optics technique to simultaneously transmit two or more communications (Fig. 3 and Paragraph 0026).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Afkhami to the modified system of Thi and Budianu to provide the first and second devices may test and detect which power level(s) or frequencies should be avoided to minimize IM interference of a protected frequency band (Paragraph 0004).


Response to Arguments
Applicant’s arguments with respect to claim(s) 21-41 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Katar et al. (US 2015/0139248 A1) discloses the PHY controller 108 may control the network interface 104 and manage settings, such as RIFS, modulation and coding scheme, acknowledgment scheme, or other configurations used by the network interface 104 to communicate with a corresponding network interface 124 at the second device 120. Network interface 104 may be coupled to a communications medium 115. The network interface 124 is also coupled to the communications medium 115 (Fig. 1). 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROMANI OHRI whose telephone number is (571)272-5420. The examiner can normally be reached 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, UN C CHO can be reached on 5712727919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROMANI OHRI/Primary Examiner, Art Unit 2413